DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 05/26/2022 was entered.
Amended claims 1-7, 10-24 and new claims 26-30 are pending in the present application.
Applicants elected previously without traverse the invention of Group I, drawn to a recombinant AAV virus comprising a nucleic acid sequence encoding a canine HAS2 polypeptide operably linked to a promoter, and a pharmaceutical composition comprising the same rAAV.
	Applicants also elected the species CBA promoter.
	Claims 3-6 and 11-23 were withdrawn previously from further considerations because they are directed to non-elected inventions.  Claim 24 was also withdrawn previously from further consideration because it is directed to a non-elected promoter species (a conditional activated promoter) since it recites specifically “wherein the expression of the HAS2 gene within synovial and/or chondrocyte cells is regulated by a promoter, which is located upstream of the reading frame of the nucleic acid sequence encoding for HAS2 and which is specifically activated by increased levels of immune stimulatory substances”.  
	Accordingly, amended claims 1-2, 7, 10 and new claims 26-30 are examined on the merits herein with the above elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1-2, 7, 10 and new claims 26-28 are still rejected under 35 U.S.C. 103 as being unpatentable over Monahan et al (US 9,169,492) in view of Zhang et al (Medical hypotheses 69:1111-1113, 2007), Chakraborty et al (US 9,061,059) and Apparailly et al (Human Gene Therapy 16:426-434, 2005; IDS).  This is a slightly modified rejection necessitated by Applicant’s amendment.
The instant claims are directed to a recombinant adeno-associated virus (rAAV) comprising a rAAV vector that comprises a single-stranded DNA genome comprising a nucleic acid sequence encoding a canine HAS2 polypeptide operably linked to a promoter (e.g., the elected species of a chicken beta-actin (CBA) promoter), preferably the nucleic acid sequence encodes a HAS2 polypeptide comprising an amino acid sequence at least 90% identical to the amino acid sequence of SEQ ID NO: 2 (552 amino acids) or the nucleic acid sequence encoding the HAS2 polypeptide having at least 90% identity to the sequence of SEQ ID NO: 3 (1656 bp), and wherein the rAAV comprises an AAV5 capsid; and a pharmaceutical composition comprising the same rAAV.  
With respect to the elected species, Monahan et al already disclosed a composition comprising: (a) an adeno-associated virus (AAV) vector (e.g., AAV2, AAV5, AAV8) comprising a heterologous nucleic acid of interest, wherein AAV vector genome is oversized relative to a wild type AAV genome, and (b) a proteasome inhibitor for at least delivery a nucleic acid of interest to a cell in a joint or osteochondral site in a subject in need thereof (e.g., humans, canines, equines, felines); and the AAV vector can comprise a single stranded AAV vector genome or a self-complementary AAV vector genome (see at least Abstract; Summary of the Invention; particularly, col. 1, lines 37-46; col. 2, lines 11-19; col. 3, lines 22-26; col. 5, line 58 continues to line 2 on col. 6; col. 13, lines 41-43; col. 16, line 61 continues to line 2 on col. 17; Examples 1-2; Figs. 1 and 7; and issued claims 1-13).  Monahan et al define the term “virus vector” or “vector” to refer to a virus (e.g., AAV) particle which comprises a vector genome packaged within an AAV capsid (col. 7, line 64 continues to line 1 on col. 8).  Monahan et al also disclosed that any heterologous nucleic acid of interest with a biological effect to treat or ameliorate the symptoms associated with any disorder may be utilized, including those encoding anti-inflammatory factors such as IRAP and TNF-α soluble receptor for treating arthritis (col. 12, line 61 continues to line 57 on col. 13), and a pharmaceutical formulation comprising the disclosed composition with a pharmaceutically acceptable carrier (col. 16, lines 23-45).  Monahan et al stated “Those skilled in the art will appreciate that a variety of promoter/enhancer elements may be used depending on the level and tissue-specific expression desired.  The promoter/enhancer may be constitutive or regulatable, depending on the patterns of expression desired” (col. 15, lines 47-51), and exemplary promoters used include chicken beta-actin (CBA) promoter (col. 18, lines 46-60).  Monahan et al demonstrated in Example 1 that the presence of proteasome inhibitor bortezomib increases green fluorescent protein (GFP) expression in 293T cells transduced with conventional single strand AAV2 vectors or with self-complementary AAV2 vectors to similar extent (col. 25, lines 10-22; and Fig. 1).  Monahan et al further demonstrated in Example 2 that hemophilic FVIII-/- mice receiving treatment with AAV serotype 5 encoding an oversized transgene Factor VIII vector via intraarticular injection and subsequently injured were partially protected from pathologic changes, but coadministration of proteasome inhibitor bortezomib with the AAV5.FVIII resulted in the greatest protection from subsequent injury (col. 4, lines 33-37; col. 25, lines 45-62; and Fig. 7).    
Monahan et al did not teach specifically a recombinant AAV5 vector comprising a single-stranded DNA genome comprising a nucleic acid sequence encoding a canine HAS2 polypeptide as a therapeutic agent for treating arthritis in a subject in need thereof (a canine and/or a human).
Before the effective filing date of the present application (01/13/2016), Zhang et al already proposed intra-articular hyaluronan synthase 2 gene therapy as a means to treat osteoarthritis (see at least the Abstract).  Zhang et al stated clearly “HA is synthesized by HA synthases.  There are three mammalian hyaluronan synthase (HAS) genes have been cloned, designated HAS1, HAS2, and HAS3 respectively….whereas HAS2 generated hyaluronan with a broad but extremely large size…indicating most of HMW-HA is synthesized by HAS2.  Clinically and experimentally, only the HMW-HA had been proved to have the positive effects to control OA symptoms after intra-joint administration” (page 1112, right col, second paragraph).
Moreover, Chakraborty et al also disclosed the 1,659 bp DNA sequence of SEQ ID NO: 84859 that encodes an amino acid sequence that is 99.5% sequence identity to SEQ ID NO: 2 (the 552-amino-acid sequence of canine HAS2 polypeptide) of the present application (with 3 conservative amino acid substitutions at residues Ser307Asn, Val381Ile and Lys502Arg); and wherein the 1,659 bp DNA sequence of SEQ ID NO: 84859 has 91.6% sequence identity to SEQ ID NO:3 (1656 bp) of the present application (see at least Abstract; Table 6; and attached sequence searches).
Furthermore, Apparailly et al already compared the transduction efficiency of multiple pseudotyped recombinant AAV vectors in arthritic joints, and they stated “We show for the first time that intraarticular gene transfer with AAV2/5 was far more efficient than with the other serotypes tested.  Transgene expression was detectable as early as 7 days after injection, reached a maximum at 21 days, and was stably expressed for at least 130 days, whereas AAV-2/1 and AAV2/2-mediated expression levels were barely detected.  These findings provide a practical application for future local AAV-mediated gene therapy trials in RA” (Abstract).  Apparailly et al also noted that while adenoviral vectors are widely used and well suited to “proof of concept” experiments evaluating potential therapeutic genes, but transient transgene expression limits their application to strategies such as synovial ablation; and their strong immunogenicity precludes repeated injections (page 427, left col., first full paragraph).  In contrast, rAAV-mediated gene transfer is generally safe, long-lasting in a wide range of animal models because AAV vectors are nonpathogenic in humans, immunologically inert, and allow long-term expression of transgene without adverse effects (page 427, left col., first full paragraph; and page 431, left col., first sentence of last paragraph). 
It would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Monahan et al by also deploying at least a nucleic acid sequence encoding a canine HAS2 polypeptide, including the HAS2 polypeptide encoded by the 1,659 bp DNA sequence of SEQ ID NO: 84859, as a therapeutic agent in the form of a recombinant single-stranded AAV5 and/or AAV2/5 vector/particle for treating arthritis (e.g., osteoarthritis) in a canine subject in need thereof, in light of the teachings of Zhang et al, Chakraborty et al and Apparailly et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Zhang et al already proposed intra-articular hyaluronan synthase 2 gene therapy as a means to treat osteoarthritis, with most of HMW-HA is synthesized by HAS2 and only the HMW-HA had been proved clinically and experimentally to have the positive effects to control OA symptoms after intra-joint administration.  Additionally, Chakraborty et al already disclosed the 1,659 bp DNA sequence of SEQ ID NO: 84859 that encodes an amino acid sequence that is 99.5% sequence identity to SEQ ID NO: 2 (the 552-amino-acid sequence of canine HAS2 polypeptide) of the present application and wherein said DNA sequence also has 91.6% sequence identity to SEQ ID NO:3 (1656 bp) of the present application.  Moreover, Apparailly et al also taught that rAAV-mediated gene transfer is generally safe, long-lasting in a wide range of animal models because AAV vectors are nonpathogenic in humans, immunologically inert, and allow long-term expression of transgene without adverse effects whereas recombinant adenoviral vectors have strong immunogenicity and transient transgene expression.  Furthermore, the primary Monahan reference already disclosed a composition comprising: (a) a single-stranded adeno-associated virus (AAV) vector (e.g., AAV2, AAV5, AAV8) comprising any heterologous nucleic acid of interest, wherein AAV vector genome is oversized relative to a wild type AAV genome, and (b) a proteasome inhibitor for delivery the nucleic acid of interest to a cell in a joint or osteochondral site in a subject (e.g., a canine, a human) in need of arthritic treatment.
	An ordinary skilled artisan would have a reasonable expectation of success of making a recombinant AAV as claimed in light of the teachings of Monahan et al, Zhang et al, Chakraborty et al and Apparailly et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
The recombinant AAV resulting from the combined teachings of Monahan et al, Zhang et al, Chakraborty et al and Apparailly et al as set forth above is indistinguishable and encompassed by the presently claimed invention.  With respect to new claims 26-27, the wherein clause is interpreted as a functional limitation that does not provide further structural details that are different from the recombinant AAV resulting from the combined teachings of Monahan et al, Zhang et al, Chakraborty et al and Apparailly et al as set forth above, but merely explain how the rAAV functions when placed into the requisite environment.  Please note that the patentability of composition claims depends on the claimed structure, not on the use or purpose of the structure.  In this instance, since the recombinant AAV resulting from the combined teachings of Monahan et al, Zhang et al, Chakraborty et al and Apparailly et al has the same structural elements such as single-stranded DNA genome comprising a nucleic acid sequence encoding a canine HAS2 polypeptide operably linked to a promoter, including the elected CBA promoter, and an AAV5 capsid, such recombinant AAV would also result in HAS2 gene transfer and/or production of hyaluronic acid in synoviocytes and chondrocytes when it is intraarticular injected into a mammalian joint under certain conditions (e.g., a mammalian normal joint and/or a mammalian osteoarthritic joint).  
Moreover, please also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972). 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

New claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Monahan et al (US 9,169,492) in view of Zhang et al (Medical hypotheses 69:1111-1113, 2007), Chakraborty et al (US 9,061,059) and Apparailly et al (Human Gene Therapy 16:426-434, 2005; IDS) as applied to claims 1-2, 7, 10 and 26-28 above, and further in view of Boye et al (US 8,298,818).  
The combined teachings of Monahan et al, Zhang et al, Chakraborty et al and Apparailly et al were presented above.  However, none of the cited references teaches specifically that the recombinant single-stranded AAV comprising a CBA-HI-cHAS2-BGHpA expression cassette.  Please noting that the examiner interprets a CBA-HI-cHAS2-BGHpA expression cassette to be any expression cassette containing a canine HAS2 nucleic acid sequence (cHAS2) operably linked to a chicken beta-actin promoter (CBA) containing a hybrid intron (HI) at its 5’ end and a bovine growth hormone polyA sequence at its 3’ end.
Before the effective filing date of the present application (01/13/2016), Boye et al already taught a vector (e.g., a self-complementary adeno-associated virus (AAV) of any serotype (e.g., type 2, type 5 and others) carrying the 953-basepair chimeric CMV ie enhancer-chicken beta-actin (smCBA) promoter containing a truncated hybrid chicken beta-actin/rabbit beta-globin intron that is operably linked to a polynucleotide/transgene along with a bGH polyA sequence for transgene expression in host cells in vitro or in vivo (Abstract; Brief Summary of the Invention; particularly FIG. 3, FIG. 4B-C, and FIG. 11A-B).  Boye et al stated explicitly “Any of a variety of nucleic acid vectors may be used to deliver and express a polynucleotide operatively linked to the truncated chimeric CMV-chicken β-actin promoter in accordance with the methods of the invention, e.g., recombinant viruses, such as recombinant adeno-associated virus (AAV), lentivirus, recombinant adenoviruses, recombinant retroviruses, recombinant poxviruses, recombinant baculovirus, and other viruses known in the art, as well as plasmids, cosmids and phages, etc.” (col. 6, lines 29-37).  Boye et al disclose specifically that smCBA promoter has several advantages including: (i) to be used with various serotypes of AAV; (ii) transgene expression is initiated sooner than with other promoters; (iii) transgene expression is maintained for a longer period of time compared to expression using other promoters; and (iv) permitting packaging of more polynucleotides into the vector, particularly relevant for double-stranded viral vectors (col. 2, lines 5-14).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to further modify the combined teachings of Monahan et al, Zhang et al, Chakraborty et al and Apparailly et al by also incorporating an expression cassette comprising a nucleic acid sequence encoding a canine HAS2 polypeptide operably linked at its 5’ end the smCBA promoter and a bovine GH polyA sequence at its 3’ end into a recombinant single-stranded AAV5 and/or AAV2/5 virus/vector for expression of a canine HAS2 polypeptide in host cells in vitro or in vivo, in light of the teachings of Boye et al as presented above.
An ordinary skilled artisan would have been further motivated to carry out the above modifications because Boye et al already taught successfully using a bGH polyA sequence along with the smCBA promoter for a transgene expression cassette, particularly the smCBA promoter provides several advantages including: (i) to be used with various serotypes of AAV; (ii) transgene expression is initiated sooner than with other promoters; (iii) transgene expression is maintained for a longer period of time compared to expression using other promoters; and (iv) permitting packaging of more polynucleotides into the vector.  
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Monahan et al, Zhang et al, Chakraborty et al, Apparailly et al and Boye et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
	The recombinant single stranded AAV vector/viral particle resulting from the combined teachings of Monahan et al, Zhang et al, Chakraborty et al, Apparailly et al and Boye et al as set forth above is indistinguishable and encompassed by the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Argument
Applicant’s arguments related to the above 103 rejections in the Amendment filed on 05/26/2022 (pages 7-12) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below. 
A.	Applicant argued basically that the primary Monahan provides no disclosure related to HAS2, and the only explicit examples involve clotting factors as transgenes and not anti-arthritic targets.  Applicant argued that Zhang merely proposes that osteoarthritis can potentially be treated with intra-articular gene therapy using recombinant viral vectors to deliver the HAS2 enzyme without providing any evidence that such viral vectors were generated for intra-articular administration of any transgene.  Additionally, Applicant argued that Zhang merely refers to the potential use of an adenovirus, and even a skilled artisan would consider the use of a rAAV Zhang provides no indication to the structural features of the rAAV particles to be used.  Moreover, Applicant argued that due to limited disclosure of the primary Monahan a skilled person would not look to combine the teachings of Monahan and Zhang to arrive at the claimed invention.  Applicant argued Apparailly does not cure the defects of Monahan and Zhang, particularly Apparailly reported that cartilage was never stained in injected arthritic joints.  Thus, a skilled artisan would not have used AAV2 or AAV5 serotype capsids to deliver HAS2 via intraarticular administration given the inability of these serotypes to effectively transduced cartilage cells; and since Apparailly failed to realize the proposal set out in Zhang to develop a viral gene therapy that can be delivered to the cartilage a skilled artisan would not combine the teachings of Zhang and Apparailly.  Applicant also argued that the Examiner failed to take into account the state of the art regarding gene therapy to treat arthritis as of the filing date of the application, such as Mason pointed out “major hurdles” that must be overcome to be successful in treating arthritis using gene therapy, particularly Mason pointed to the low transduction efficiency of chondrocytes embedded in the chondral matrix which further decreases transduction efficiency of cartilage.  Accordingly, Applicant argued that given the state of the prior art with respect to the delivery for treating arthritis, a skilled artisan would not have a reasonable expectation of success that the claimed rAAV particles can be used to deliver and express HAS2 to arthritic patients, particularly attempts at delivering transgenes to the cartilage had been unsuccessful.  
First, the instant claims are composition claims encompassing any recombinant adeno-associated virus (rAAV) with a single-stranded DNA genome, as long as it comprises a rAAV vector comprising any nucleic acid sequence encoding a canine HAS2 polypeptide operably linked to any promoter, with a chicken beta-actin (CBA) promoter as an elected species, preferably the nucleic acid sequence encodes a HAS2 polypeptide comprising an amino acid sequence at least 90% identical to the amino acid sequence of SEQ ID NO: 2 (552 amino acids) or the nucleic acid sequence encoding the HAS2 polypeptide having at least 90% identity to the sequence of SEQ ID NO: 3 (1656 bp), and the rAAV comprises an AAV5 capsid; and a pharmaceutical composition comprising the same rAAV.  None of the claims requires specifically the 3,574-basepair expression cassette comprised of the 1714-basepair CBA-HI promoter, the 1656-basepair codon-optimized canine HAS2 cDNA and the 204-basepair bovine growth hormone polyA as depicted in Fig. 1A of the present application.  Additionally, please note that the claimed recombinant AAV can be used in many applications such as for an in vitro method, ex vivo method and/or in vivo method such as in vivo gene therapy method for treating RA (rheumatoid arthritis) and/or OA (osteoarthritis); but the instant claims are not directed to an in vivo gene therapy method for treating osteoarthritis in a mammalian subject. 
Second, since the above rejection was made under 35 U.S.C 103 none of the cited references has to teach every limitation of the instant claims.  For example, the primary Monahan does not have to teach that a heterologous nucleic acid of interest encodes HAS2; nor does Zhang have to teach a recombinant single-stranded AAV with an AAV5 capsid for delivering the HAS2 enzyme.  It also appears that Applicant considered each of the cited references in total isolation one from the others, without taking into consideration of the specific combination of Monahan et al, Zhang et al, Chakraborty et al, and Apparailly et al as set forth in the above 103 rejection.
Third, since the primary Monahan already teaches at least a recombinant AAV5 vector comprising a single stranded AAV vector genome comprising any heterologous nucleic acid of interest with a biological effect for treating or ameliorating the symptoms associated with any disorder, including those encoding anti-inflammatory factors such as IRAP and TNF-alpha soluble receptor for treating arthritis, it would have been obvious for a skilled artisan to also select a HAS2 encoding nucleic acid as a heterologous nucleic acid of interest because Zhang already proposed intra-articular hyaluronan synthase 2 gene therapy as a means to treat osteoarthritis and that HMW-HA that is synthesized by HAS2 has been proved experimentally and clinically to have positive effects to control OA symptoms after intra-joint administration.  Additionally, please note that Zhang does not teach that intra-articular HAS2 gene therapy has to be specifically targeting to cartilage or chondrocytes for OA treatment, but to deliver HAS2 gene to intra-articular tissues in general, including the synovium and cartilage.
Fourth, Apparailly taught explicitly that rAAV-mediated gene transfer is generally safe, long-lasting in a wide range of animal models because AAV vectors are nonpathogenic in humans, immunologically inert, and allow long-term expression of transgene without adverse effects whereas recombinant adenoviral vectors have strong immunogenicity and transient transgene expression.  This is a motivation why an ordinary skilled artisan would select at least a recombinant AAV5 with a CBA promoter of the primary Monahan for delivery the HAS2 gene instead of a recombinant adenovirus as proposed by Zhang.  Although Apparailly noted that cartilage was never stained in injected joints of an animal model of RA using rAAV2/5 plasmid expressing β-galactosidase under the control of CMV promoter, Apparailly stated clearly “We show for the first time that intraarticular gene transfer with AAV-2/5 was far more efficient than with other serotypes tested.  Transgene expression was detected as early as 7 days after injection, reached a maximum at 21 days, and was stably expressed for at least 130 days, whereas AAV-2/1- and AAV-2/2-mediated expression levels were barely detected.  These findings provide a practical application for future local AAV-mediated gene therapy trials in RA” (Abstract).  Once again, please note that the claimed recombinant AAV can be used in many applications such as for an in vitro method, ex vivo method and/or in vivo method such as in vivo gene therapy method for treating RA (rheumatoid arthritis) and/or OA (osteoarthritis); but the instant claims are not directed to an in vivo gene therapy method for treating osteoarthritis in a mammalian subject.  Moreover, Zhang does not teach that intra-articular HAS2 gene therapy has to be specifically targeting to cartilage or chondrocytes for OA treatment, but to deliver HAS2 gene to intra-articular tissues in general, including the synovium and cartilage.  Accordingly, it would still have been obvious for an ordinary skilled artisan to combine at least the teachings of Monahan, Zhang and Appareilly to prepare a recombinant single-stranded AAV5 and/or AAV2/5 vector/particle for delivering a canine HAS2 gene for treating osteoarthritis in a canine subject in need thereof with a reasonable expectation of success.
Fifth, there is nothing that is unpredictable regarding to the preparation of a recombinant AAV as claimed, particularly in light of the teachings of Monahan et al, Zhang et al, Chakraborty et al, and Apparailly et al as set forth in the above 103 rejection.  Please note that the standard under 35 USC 103 is a “reasonable” expectation of success, and once again the instant claims are not directed to an in vivo gene therapy method for treating osteoarthritis in a mammalian subject.  
Sixth, with respect to claims 26-27 the wherein clause is interpreted as a functional limitation that does not provide further structural details that are different from the recombinant AAV resulting from the combined teachings of Monahan et al, Zhang et al, Chakraborty et al and Apparailly et al as set forth above, but merely explain how the rAAV functions when placed into the requisite environment.  Please note that the patentability of composition claims depends on the claimed structure, not on the use or purpose of the structure.  In this instance, since the recombinant AAV resulting from the combined teachings of Monahan et al, Zhang et al, Chakraborty et al and Apparailly et al has the same structural elements such as single-stranded DNA genome comprising a nucleic acid sequence encoding a canine HAS2 polypeptide operably linked to a promoter, including the elected CBA promoter, and an AAV5 capsid, such recombinant AAV would also result in HAS2 gene transfer and/or production of hyaluronic acid in synoviocytes and chondrocytes when it is intraarticular injected into a mammalian joint under certain conditions, for example in a mammalian normal joint and/or in a mammalian osteoarthritic joint.  
Moreover, please also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972). 

B.	Applicant further argued that in contrast to the cited prior art the claimed invention possesses the superior property of achieving HAS2 polypeptide expression in cartilage cells in joints in vivo in order to treat osteoarthritis (Examples 1 and 3; Figs. 8A-8B and 18A-18B).  Specifically, this application showed that in joints, hyaluronan acid is produced both by synoviocytes in the synovium and chondrocytes in cartilage; and detection of AAV5 in cartilage samples was surprising and unexpected since cartilage has been reported as difficult to transduce in in vivo conditions.  None of the cited art, including the Mason and Finn discloses or suggests Applicant’s surprising findings.  With respect to the issue that unexpected results must be commensurate with the scope of claims, Applicant argued that Applicant has shown that AAV5 serotypes expressing HAS2 protein and increasing HA production can be achieved with exemplary expression cassettes and HAS2 transgenes; and therefore a skilled artisan would recognize that the surprising results shown in the application would apply to other expression constructs/vectors, and the claims should not be limited to vectors with specific components (e.g., promoters).
First, with respect to the surprising and unexpected detection of AAV5 in cartilage samples since cartilage has been reported as difficult to transduce in in vivo conditions, the examiner notes that the instant claims are directed to a rAAV comprising a rAAV vector comprising a single-stranded DNA genome comprising a nucleic acid sequence encoding a canine hyaluronan synthase 2 polypeptide operably linked to a promoter, and an AAV5 capsid (composition claims), which can be used to transduce chondrocytes in vitro and/or cartilage explants, as well as other cell types in vitro, ex vivo and/or in vivo.  Once again, please note that the patentability of composition claims depends on the claimed structure, not on the use or purpose of the structure.  In this instance, since the recombinant AAV resulting from the combined teachings of Monahan et al, Zhang et al, Chakraborty et al and Apparailly et al has the same structural elements such as single-stranded DNA genome comprising a nucleic acid sequence encoding a canine HAS2 polypeptide operably linked to a promoter, including the elected CBA promoter, and an AAV5 capsid, such recombinant AAV would also result in HAS2 gene transfer and/or production of hyaluronic acid in synoviocytes and chondrocytes when it is intraarticular injected into a mammalian joint under certain conditions, for example in a mammalian normal joint and/or in a mammalian osteoarthritic joint.  
Second, the “surprising/unexpected” data in Examples 1 and 3 of the instant specification were obtained using the 4,500 bp rAAV5 comprising a specific 3,574 bp expression cassette containing a codon-optimized canine HAS2 coding sequence (1656 basepairs) operably linked to a CBA promoter and a hybrid intron (together, 1714 basepairs) and a bovine growth hormone polyA signal (204 basepairs) as depicted in Fig. 1A, that was intraarticularly administered at 5x1011 DRP (DNase resistant particles)/joint to selected normal canines with serum titer of ≤ 4 to AAV5 capsids or mongrel dogs with cartilage defects induced by meniscal ligament release, respectively; and not in inflammatory joints such as RA joints in an animal model of RA taught by Apparailly.  Moreover, Applicant specifically stated “As codon-optimization can improve by gene expression, the canine HAS2 GenBank sequence (XM 539153.3) was optimized by GeneArt/Invitrogen….The CBA promoter is less influenced by various pro- and anti-inflammatory cytokines” (paragraph [0183]).  Furthermore, AAV5 capsid alone is not sufficient for transgene expression in cartilage/chondrocytes in an animal model of RA as demonstrated by Apparailly.  Thus, the “superior unexpected” data of the present application are dependent on in vivo conditions and vector components.  This is also supported by the teachings of Finn et al (US 2017/0304466) demonstrating that administration of a rAAV5-transgene vector after the onset of inflammation resulted in lower expression per joint as well as a lower percentage of joints expressing the transgene, compared to vector administration before the onset of inflammation (Example 1 and Fig. 1).  Mason et al (AJVR 73:1178-1185, 2012; IDS) also demonstrated at least that conventional (single-stranded) rAAV2/5 vector successfully transduced synovial cells, mesenchymal stromal cells and chondrocytes in vitro as well as cartilage explants (Abstract; and Figs. 1-2).  Please note that any “unexpected” result must be commensurate with the scope of the claims; but the instant claims are also not directed to an in vivo gene therapy method for treating osteoarthritis in a mammalian subject.  

Conclusion
No claim is allowed.
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher Babic, may be reached at (571) 272-8507. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633
Sequence 84859, 
Patent No. 9061059
LENGTH: 1659
TYPE: DNA
Alignment Scores:
Length:                 1659   
Score:                  2911.00        Matches:       549    
Percent Similarity:     100.0%         Conservative:  3      
Best Local Similarity:  99.5%          Mismatches:    0      
Query Match:            99.8%          Indels:        0      
DB:                     20             Gaps:          0      

US-15-405-992-2 (1-552) x US-14-171-226-84859 (1-1659)

Qy          1 MetHisCysGluArgPheLeuCysIleLeuArgIleIleGlyThrThrLeuPheGlyVal 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGCACTGCGAGAGATTCCTGTGCATCCTGAGAATCATCGGCACCACCCTGTTCGGCGTG 60

Qy         21 SerLeuLeuLeuGlyIleThrAlaAlaTyrIleValGlyTyrGlnPheIleGlnThrAsp 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AGCCTGCTGCTGGGCATCACCGCCGCCTACATCGTGGGCTACCAGTTCATCCAGACCGAC 120

Qy         41 AsnTyrTyrPheSerPheGlyLeuTyrGlyAlaPheLeuAlaSerHisLeuIleIleGln 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AACTACTACTTCAGCTTCGGCCTGTACGGCGCCTTCCTGGCCAGCCACCTGATCATCCAG 180

Qy         61 SerLeuPheAlaPheLeuGluHisArgLysMetLysLysSerLeuGluThrProIleLys 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AGCCTGTTCGCCTTCCTGGAGCACAGAAAGATGAAGAAGAGCCTGGAGACCCCCATCAAG 240

Qy         81 LeuAsnLysThrValAlaLeuCysIleAlaAlaTyrGlnGluAspProAspTyrLeuArg 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CTGAACAAGACCGTGGCCCTGTGCATCGCCGCCTACCAGGAGGACCCCGACTACCTGAGA 300

Qy        101 LysCysLeuGlnSerValLysArgLeuThrTyrProGlyIleLysValValMetValIle 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AAGTGCCTGCAGAGCGTGAAGAGACTGACCTACCCCGGCATCAAGGTGGTGATGGTGATC 360

Qy        121 AspGlyAsnSerGluAspAspLeuTyrMetMetAspIlePheSerGluValMetGlyArg 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GACGGCAACAGCGAGGACGACCTGTACATGATGGACATCTTCAGCGAGGTGATGGGCAGA 420

Qy        141 AspLysSerAlaThrTyrIleTrpLysAsnAsnPheHisGluLysGlyProGlyGluThr 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GACAAGAGCGCCACCTACATCTGGAAGAACAACTTCCACGAGAAGGGCCCCGGCGAGACC 480

Qy        161 AspGluSerHisLysGluSerSerGlnHisValThrGlnLeuValLeuSerAsnLysSer 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GACGAGAGCCACAAGGAGAGCAGCCAGCACGTGACCCAGCTGGTGCTGAGCAACAAGAGC 540

Qy        181 IleCysIleMetGlnLysTrpGlyGlyLysArgGluValMetTyrThrAlaPheArgAla 200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ATCTGCATCATGCAGAAGTGGGGCGGCAAGAGAGAGGTGATGTACACCGCCTTCAGAGCC 600

Qy        201 LeuGlyArgSerValAspTyrValGlnValCysAspSerAspThrMetLeuAspProAla 220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 CTGGGCAGAAGCGTGGACTACGTGCAGGTGTGCGACAGCGACACCATGCTGGACCCCGCC 660

Qy        221 SerSerValGluMetValLysValLeuGluGluAspProMetValGlyGlyValGlyGly 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 AGCAGCGTGGAGATGGTGAAGGTGCTGGAGGAGGACCCCATGGTGGGCGGCGTGGGCGGC 720

Qy        241 AspValGlnIleLeuAsnLysTyrAspSerTrpIleSerPheLeuSerSerValArgTyr 260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 GACGTGCAGATCCTGAACAAGTACGACAGCTGGATCAGCTTCCTGAGCAGCGTGAGATAC 780

Qy        261 TrpMetAlaPheAsnIleGluArgAlaCysGlnSerTyrPheGlyCysValGlnCysIle 280
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 TGGATGGCCTTCAACATCGAGAGAGCCTGCCAGAGCTACTTCGGCTGCGTGCAGTGCATC 840

Qy        281 SerGlyProLeuGlyMetTyrArgAsnSerLeuLeuHisGluPheValGluAspTrpTyr 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 AGCGGCCCCCTGGGCATGTACAGAAACAGCCTGCTGCACGAGTTCGTGGAGGACTGGTAC 900

Qy        301 AsnGlnGluPheMetGlySerGlnCysSerPheGlyAspAspArgHisLeuThrAsnArg 320
              ||||||||||||||||||:::|||||||||||||||||||||||||||||||||||||||
Db        901 AACCAGGAGTTCATGGGCAACCAGTGCAGCTTCGGCGACGACAGACACCTGACCAACAGA 960

Qy        321 ValLeuSerLeuGlyTyrAlaThrLysTyrThrAlaArgSerLysCysLeuThrGluThr 340
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 GTGCTGAGCCTGGGCTACGCCACCAAGTACACCGCCAGAAGCAAGTGCCTGACCGAGACC 1020

Qy        341 ProIleGluTyrLeuArgTrpLeuAsnGlnGlnThrArgTrpSerLysSerTyrPheArg 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 CCCATCGAGTACCTGAGATGGCTGAACCAGCAGACCAGATGGAGCAAGAGCTACTTCAGA 1080

Qy        361 GluTrpLeuTyrAsnAlaMetTrpPheHisLysHisHisLeuTrpMetThrTyrGluAla 380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 GAGTGGCTGTACAACGCCATGTGGTTCCACAAGCACCACCTGTGGATGACCTACGAGGCC 1140

Qy        381 ValIleThrGlyPhePheProPhePheLeuIleAlaThrValIleGlnLeuPheTyrArg 400
              :::|||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 ATCATCACCGGCTTCTTCCCCTTCTTCCTGATCGCCACCGTGATCCAGCTGTTCTACAGA 1200

Qy        401 GlyLysIleTrpAsnIleLeuLeuPheLeuLeuThrValGlnLeuValGlyLeuIleLys 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 GGCAAGATCTGGAACATCCTGCTGTTCCTGCTGACCGTGCAGCTGGTGGGCCTGATCAAG 1260

Qy        421 SerSerPheAlaSerCysLeuArgGlyAsnIleValMetValPheMetSerLeuTyrSer 440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 AGCAGCTTCGCCAGCTGCCTGAGAGGCAACATCGTGATGGTGTTCATGAGCCTGTACAGC 1320

Qy        441 ValLeuTyrMetSerSerLeuLeuProAlaLysMetPheAlaIleAlaThrIleAsnLys 460
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 GTGCTGTACATGAGCAGCCTGCTGCCCGCCAAGATGTTCGCCATCGCCACCATCAACAAG 1380

Qy        461 AlaGlyTrpGlyThrSerGlyArgLysThrIleValValAsnPheIleGlyLeuIlePro 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 GCCGGCTGGGGCACCAGCGGCAGAAAGACCATCGTGGTGAACTTCATCGGCCTGATCCCC 1440

Qy        481 ValSerValTrpPheThrIleLeuLeuGlyGlyValIlePheThrIleTyrLysGluSer 500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1441 GTGAGCGTGTGGTTCACCATCCTGCTGGGCGGCGTGATCTTCACCATCTACAAGGAGAGC 1500

Qy        501 LysLysProPheSerGluSerLysGlnThrValLeuIleValGlyThrLeuLeuTyrAla 520
              |||:::||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1501 AAGAGACCCTTCAGCGAGAGCAAGCAGACCGTGCTGATCGTGGGCACCCTGCTGTACGCC 1560

Qy        521 CysTyrTrpValMetLeuLeuThrLeuTyrValValLeuIleAsnLysCysGlyArgArg 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1561 TGCTACTGGGTGATGCTGCTGACCCTGTACGTGGTGCTGATCAACAAGTGCGGCAGAAGA 1620

Qy        541 LysLysGlyGlnGlnTyrAspMetValLeuAspVal 552
              ||||||||||||||||||||||||||||||||||||
Db       1621 AAGAAGGGCCAGCAGTACGACATGGTGCTGGACGTG 1656
Sequence 84859, 
Patent No. 9061059
LENGTH: 1659

  Query Match             91.6%;  Score 1516.8;  DB 20;  Length 1659;
  Best Local Similarity   94.7%;  
  Matches 1569;  Conservative    0;  Mismatches   87;  Indels    0;  Gaps    0;

Qy          1 ATGCACTGCGAGCGGTTTCTGTGCATCCTGAGGATCATCGGCACCACCCTGTTCGGCGTG 60
              |||||||||||| | || |||||||||||||| |||||||||||||||||||||||||||
Db          1 ATGCACTGCGAGAGATTCCTGTGCATCCTGAGAATCATCGGCACCACCCTGTTCGGCGTG 60

Qy         61 TCCCTGCTGCTGGGCATCACCGCCGCCTACATCGTGGGCTACCAGTTCATCCAGACCGAC 120
                ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AGCCTGCTGCTGGGCATCACCGCCGCCTACATCGTGGGCTACCAGTTCATCCAGACCGAC 120

Qy        121 AACTACTACTTCAGCTTCGGCCTGTACGGCGCCTTCCTGGCCAGCCACCTGATCATCCAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AACTACTACTTCAGCTTCGGCCTGTACGGCGCCTTCCTGGCCAGCCACCTGATCATCCAG 180

Qy        181 AGCCTGTTCGCCTTCCTCGAGCACCGGAAGATGAAGAAGTCCCTGGAAACCCCCATCAAG 240
              ||||||||||||||||| |||||| | ||||||||||||  |||||| ||||||||||||
Db        181 AGCCTGTTCGCCTTCCTGGAGCACAGAAAGATGAAGAAGAGCCTGGAGACCCCCATCAAG 240

Qy        241 CTGAACAAGACCGTGGCCCTGTGTATCGCTGCCTACCAGGAAGATCCCGACTACCTGCGG 300
              ||||||||||||||||||||||| ||||| ||||||||||| || |||||||||||| | 
Db        241 CTGAACAAGACCGTGGCCCTGTGCATCGCCGCCTACCAGGAGGACCCCGACTACCTGAGA 300

Qy        301 AAGTGCCTGCAGAGCGTGAAGAGGCTGACCTACCCCGGCATCAAGGTGGTCATGGTCATC 360
              ||||||||||||||||||||||| |||||||||||||||||||||||||| ||||| |||
Db        301 AAGTGCCTGCAGAGCGTGAAGAGACTGACCTACCCCGGCATCAAGGTGGTGATGGTGATC 360

Qy        361 GACGGCAACAGCGAGGACGACCTGTACATGATGGACATCTTCAGCGAAGTGATGGGCAGG 420
              ||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||| 
Db        361 GACGGCAACAGCGAGGACGACCTGTACATGATGGACATCTTCAGCGAGGTGATGGGCAGA 420

Qy        421 GACAAGAGCGCCACCTACATCTGGAAGAACAACTTCCACGAGAAGGGCCCTGGCGAAACC 480
              |||||||||||||||||||||||||||||||||||||||||||||||||| ||||| |||
Db        421 GACAAGAGCGCCACCTACATCTGGAAGAACAACTTCCACGAGAAGGGCCCCGGCGAGACC 480

Qy        481 GACGAGAGCCACAAAGAAAGCAGCCAGCACGTGACCCAGCTGGTGCTGAGCAACAAGAGC 540
              |||||||||||||| || ||||||||||||||||||||||||||||||||||||||||||
Db        481 GACGAGAGCCACAAGGAGAGCAGCCAGCACGTGACCCAGCTGGTGCTGAGCAACAAGAGC 540

Qy        541 ATCTGCATCATGCAGAAGTGGGGCGGCAAGAGGGAAGTGATGTACACCGCCTTCAGAGCC 600
              |||||||||||||||||||||||||||||||| || ||||||||||||||||||||||||
Db        541 ATCTGCATCATGCAGAAGTGGGGCGGCAAGAGAGAGGTGATGTACACCGCCTTCAGAGCC 600

Qy        601 CTGGGCAGAAGCGTGGACTACGTCCAAGTGTGCGACAGCGACACCATGCTGGACCCCGCC 660
              ||||||||||||||||||||||| || |||||||||||||||||||||||||||||||||
Db        601 CTGGGCAGAAGCGTGGACTACGTGCAGGTGTGCGACAGCGACACCATGCTGGACCCCGCC 660

Qy        661 AGCAGCGTGGAAATGGTCAAGGTGCTGGAAGAGGACCCCATGGTCGGAGGCGTGGGCGGC 720
              ||||||||||| ||||| ||||||||||| |||||||||||||| || ||||||||||||
Db        661 AGCAGCGTGGAGATGGTGAAGGTGCTGGAGGAGGACCCCATGGTGGGCGGCGTGGGCGGC 720

Qy        721 GACGTGCAGATCCTGAACAAATACGACAGCTGGATCAGCTTCCTGAGCAGCGTGCGGTAC 780
              |||||||||||||||||||| ||||||||||||||||||||||||||||||||| | |||
Db        721 GACGTGCAGATCCTGAACAAGTACGACAGCTGGATCAGCTTCCTGAGCAGCGTGAGATAC 780

Qy        781 TGGATGGCCTTCAACATCGAGAGGGCCTGCCAGAGCTACTTCGGCTGCGTGCAGTGCATC 840
              ||||||||||||||||||||||| ||||||||||||||||||||||||||||||||||||
Db        781 TGGATGGCCTTCAACATCGAGAGAGCCTGCCAGAGCTACTTCGGCTGCGTGCAGTGCATC 840

Qy        841 AGCGGCCCTCTGGGCATGTACCGGAACAGCCTGCTGCACGAGTTCGTCGAGGACTGGTAC 900
              |||||||| |||||||||||| | ||||||||||||||||||||||| ||||||||||||
Db        841 AGCGGCCCCCTGGGCATGTACAGAAACAGCCTGCTGCACGAGTTCGTGGAGGACTGGTAC 900

Qy        901 AACCAGGAATTCATGGGCAGCCAGTGCAGCTTCGGCGACGACAGGCACCTGACCAACAGG 960
              |||||||| |||||||||| |||||||||||||||||||||||| |||||||||||||| 
Db        901 AACCAGGAGTTCATGGGCAACCAGTGCAGCTTCGGCGACGACAGACACCTGACCAACAGA 960

Qy        961 GTGCTGAGCCTGGGCTACGCCACCAAGTACACCGCCAGGTCCAAGTGCCTGACCGAGACA 1020
              ||||||||||||||||||||||||||||||||||||||   |||||||||||||||||| 
Db        961 GTGCTGAGCCTGGGCTACGCCACCAAGTACACCGCCAGAAGCAAGTGCCTGACCGAGACC 1020

Qy       1021 CCCATCGAGTACCTGCGGTGGCTGAACCAGCAGACCAGGTGGTCCAAGTCCTACTTCAGA 1080
              ||||||||||||||| | |||||||||||||||||||| |||  ||||  ||||||||||
Db       1021 CCCATCGAGTACCTGAGATGGCTGAACCAGCAGACCAGATGGAGCAAGAGCTACTTCAGA 1080

Qy       1081 GAGTGGCTGTACAACGCCATGTGGTTCCACAAGCACCACCTGTGGATGACCTACGAGGCC 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 GAGTGGCTGTACAACGCCATGTGGTTCCACAAGCACCACCTGTGGATGACCTACGAGGCC 1140

Qy       1141 GTGATCACCGGATTCTTCCCTTTCTTCCTGATCGCCACCGTGATTCAGCTGTTCTACAGG 1200
               | |||||||| |||||||| ||||||||||||||||||||||| |||||||||||||| 
Db       1141 ATCATCACCGGCTTCTTCCCCTTCTTCCTGATCGCCACCGTGATCCAGCTGTTCTACAGA 1200

Qy       1201 GGCAAGATCTGGAATATCCTGCTGTTCCTGCTGACCGTCCAGCTCGTGGGCCTGATCAAG 1260
              |||||||||||||| ||||||||||||||||||||||| ||||| |||||||||||||||
Db       1201 GGCAAGATCTGGAACATCCTGCTGTTCCTGCTGACCGTGCAGCTGGTGGGCCTGATCAAG 1260

Qy       1261 AGCAGCTTCGCCAGCTGCCTGAGGGGCAACATCGTGATGGTGTTCATGAGCCTGTACAGC 1320
              ||||||||||||||||||||||| ||||||||||||||||||||||||||||||||||||
Db       1261 AGCAGCTTCGCCAGCTGCCTGAGAGGCAACATCGTGATGGTGTTCATGAGCCTGTACAGC 1320

Qy       1321 GTGCTGTACATGTCCTCCCTGCTGCCCGCCAAGATGTTCGCCATTGCCACCATCAACAAG 1380
              ||||||||||||  |  ||||||||||||||||||||||||||| |||||||||||||||
Db       1321 GTGCTGTACATGAGCAGCCTGCTGCCCGCCAAGATGTTCGCCATCGCCACCATCAACAAG 1380

Qy       1381 GCCGGCTGGGGCACAAGCGGCAGAAAGACCATCGTGGTCAACTTCATCGGCCTGATCCCC 1440
              |||||||||||||| ||||||||||||||||||||||| |||||||||||||||||||||
Db       1381 GCCGGCTGGGGCACCAGCGGCAGAAAGACCATCGTGGTGAACTTCATCGGCCTGATCCCC 1440

Qy       1441 GTGTCCGTGTGGTTCACCATCCTGCTGGGCGGCGTGATCTTCACCATCTACAAAGAGAGC 1500
              |||  |||||||||||||||||||||||||||||||||||||||||||||||| ||||||
Db       1441 GTGAGCGTGTGGTTCACCATCCTGCTGGGCGGCGTGATCTTCACCATCTACAAGGAGAGC 1500

Qy       1501 AAGAAGCCCTTCAGCGAGAGCAAGCAGACCGTGCTGATCGTGGGAACCCTGCTGTACGCC 1560
              ||||  |||||||||||||||||||||||||||||||||||||| |||||||||||||||
Db       1501 AAGAGACCCTTCAGCGAGAGCAAGCAGACCGTGCTGATCGTGGGCACCCTGCTGTACGCC 1560

Qy       1561 TGCTACTGGGTCATGCTGCTGACCCTGTACGTGGTGCTGATTAACAAGTGCGGCAGGCGG 1620
              ||||||||||| ||||||||||||||||||||||||||||| ||||||||||||||  | 
Db       1561 TGCTACTGGGTGATGCTGCTGACCCTGTACGTGGTGCTGATCAACAAGTGCGGCAGAAGA 1620

Qy       1621 AAGAAGGGCCAGCAGTACGACATGGTGCTGGACGTG 1656
              ||||||||||||||||||||||||||||||||||||
Db       1621 AAGAAGGGCCAGCAGTACGACATGGTGCTGGACGTG 1656